CHRISTIAN, JUDGE.
— The offense is murder; the punishment, confinement in the penitentiary for ten years.
It was charged in the indictment, in substance, that appellant, with malice aforethought, killed Dave Terry by stabbing him with a knife.
The opinion on a former appeal is reported in 87 South Western, Second Series, at page 720.
The evidence adduced upon the present trial is substantially the same as that shown in the record on the former appeal.
The motion for new trial was overruled October 28, 1936. Appellant was granted sixty days from said date in which to file his bills of exception. The bills were filed January 16, 1937, which was too late.
No error appearing, the judgment is affirmed.

Affirmed.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.